'i
     ·.,


                                                              March 23, 2015
           Donovan Dwight Simms©
           c/o 9601 SPUR 591 (NOT A DOMOCILE)
           Amarillo, Texas Republic [near79107-9606]

           To: Court Clerk, Abel Acosta                           RECEIVED IN
                Texas Court of Criminal Appeals              COURT OF CRIMINAL APPEALS
                P.O. Box 12308
                Capitol Station                                    MAR 26 2015
                Austin, Texas 78711
           Re: WR-68,174-03
               TP-. (;t /1.-b,::lOS(;,OiiS -G
           Dear Clerk of Court;

                I am writing this court to ask about the status of my 11.07
           application for Writ of Habeas Corpus that was submitted to this
           co~rt by the 230th District Court of Harris County under Trial
           Court Cause Number .1056045-c, and received by this court on
           January 14, 2015.
                If you could, as time permits, please inform me on this status
           inquiry. Thank you for you time in advance.

                                                                   Cordially,

                                                       !JpJJJ@J ,1)J~ ~~ <0      ©
                                                        DonovanWight simms           ·




           encl .••
           DDS/AA